PRESIDING JUSTICE HEIPLE, dissenting: Defendant, Eric James Illgen, was charged with first degree murder in connection with the shooting death of his wife, Linda, on April 14, 1989. Following a jury trial, defendant was found guilty and sentenced to 30 years in prison. The trial court subsequently denied defendant’s motion for a new trial. Defendant appeals. At trial, defendant’s daughters, Lisa and Sally, testified that on the afternoon of April 14, 1989, they arrived home from school as usual. Their father came home from work between 4 and 5 p.m. The family ate dinner together and then watched a movie in the living room. Later, the girls’ mother, Linda, told them to go play in the back of the house because defendant had his loaded gun out. The girls obeyed and played in another part of the house until they heard their mother call them into the living room. As they approached the living room, the girls heard a single shot, then saw their mother sitting on the couch bleeding and their father holding the gun. Both girls testified that their father said, “Oh my God, Linda,” and put the gun down on the kitchen table. Sally testified that defendant often played with guns and their mother always had them leave the room when he did so. Defendant testified that he was cleaning and working the gun mechanism while drinking and watching television with his wife. He then testified that he remembered nothing else until he heard a shot and realized his wife had been shot. He denied any intention of killing his wife. Finally, the jury heard the testimony of Carol Svarz over the objection of the defense. Svarz, an acquaintance of defendant and the victim for many years, testified that defendant had physically abused his wife several times from 1972 to 1989 and that she had sought refuge at a women’s shelter. Svarz further testified that defendant had threatened to kill himself, if his wife left him and had mentioned killing his wife and pleading insanity. Following presentation of the foregoing evidence, the jury found defendant guilty of first degree murder. Defendant moved for a new trial, contending that he was denied his right to a fair trial when the trial court allowed Svarz to testify to incidents of alleged physical abuse inflicted upon the victim by defendant. Specifically, defendant asserted that the events were too remote in time to have any relevance to defendant’s state of mind and that the testimony was highly prejudicial. The trial court denied defendant’s motion, remarking that in the case of an alleged homicide involving a husband and wife, “the conduct of the parties themselves and the treatment of one by the other is a relevant consideration.” The majority reverses the trial court decision, stating that Svarz’s testimony failed to establish motive or intent and was therefore erroneously allowed into evidence. I disagree. While evidence of other acts of misconduct committed by a defendant is not generally admissible as proof of the defendant’s propensity to commit crime, it is well established that evidence of a defendant’s prior misconduct may be admitted if offered for a purpose other than to show the defendant’s propensity to commit, crime. (People v. McCarthy (1989), 132 Ill. 2d 331.) Evidence of a defendant’s prior acts of violence toward a victim has been deemed admissible as proof of the defendant’s intent at the time of the commission of the offense. (People v. Manzella (1973), 56 Ill. 2d 187, 306 N.E.2d 16.) In the instant case, defendant’s intent or state of mind when he shot his wife was at issue. Svarz’s testimony regarding defendant’s prior acts of violence toward his wife established a history of abusive acts throughout the marriage and tends to show defendant’s intent to harm her. With respect to defendant’s contentions that the incidents Svarz testified to were too remote in time to have any relevance, it is well settled that the issue of remoteness is a question which goes to the weight of the evidence and not its admissibility. (People v. Barber (1983), 116 Ill. App. 3d 767, 452 N.E.2d 558.) The probative value of such evidence is weighted against its prejudicial effect and the trial judge’s decision to admit such evidence will not be overturned absent an abuse of that discretion. (People v. Whitehead (1988), 171 Ill. App. 3d 900, 525 N.E.2d 1084.) The pattern of abuse described by Svarz is of significant probative value. There is no indication that the trial court abused its discretion in determining that the probative value outweighed any prejudicial effect of the testimony. Additionally, the jury in this case was instructed that the evidence regarding other occurrences could be considered for the sole and limited purpose of establishing defendant’s intent, substantially reducing any prejudicial impact which may have resulted by virtue of the admission of other acts of evidence. People v. Wolfbrandt (1984), 127 Ill. App. 3d 836, 467 N.E.2d 1134. The majority also concludes that defendant’s additional argument that the evidence in the case is insufficient to prove him guilty beyond a reasonable doubt is without merit. With that much I agree. However, reversal and remand of this matter for new trial is inappropriate. I would affirm the trial court in this case.